internal_revenue_service national_office technical_advice_memorandum feb number release date third party contact none index number control number dollar_figure tam-117948-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no periods involved conference held legend x issue is the taxpayer liable for the tax imposed by sec_4071 of the internal_revenue_code on its sale of x conclusion the taxpayer is liable for the tax imposed by sec_4071 on its sale of x facts the taxpayer manufactures and sells a series of severe-service drive axle radial tires this series of tires is recommended for the drive axle of truck tractors dump trucks logging trucks or delivery trucks operating on off road service x is included in this series of tires x has a maximum operating speed of miles per hour while other tires in the series can be operated pincite miles per hour the taxpayer’s materials describe x as designed for the most rugged off-road conditions and intended for off-road use only x is original equipment on heavy duty dump trucks that are highway vehicles subject_to the federal excise_tax on heavy trucks and trailers sold at retail under sec_4051 law and analysis sec_4071 imposes a tax on tires_of_the_type_used_on_highway_vehicles if wholly or in part made of rubber sold by the manufacturer producer or importer the rate_of_tax for a tire weighing more than pounds is dollar_figure plu sec_50 cents per pound in excess of pounds sec_4072 defines tires_of_the_type_used_on_highway_vehicles as tires of the type used on motor vehicles which are highway vehicles or vehicles of the type used in connection with motor vehicles that are highway vehicles sec_48_4072-1 of the manufacturers and retailers excise_tax regulations references sec_48_4061_a_-1 for the meaning of highway vehicle sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semi-trailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 it is immaterial that the vehicle is designed to perform a highway transportation function for only a particular load the term public highways includes any domestic road that is not a private roadway examples of vehicles that are designed to perform a function of transporting a load over the public highway are highway-type trucks truck tractors trailers and semi-trailers sec_48_4061_a_-1 provides exceptions to the definition of highway vehicle contained in sec_48_4061_a_-1 sec_48_4061_a_-1 provides an exception for certain vehicles specially designed for off-highway transportation this exception provides that a vehicle is not a highway vehicle if it is specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with construction manufacturing processing farming mining drilling timbering or an operation similar to any of the foregoing enumerated operations and by reason of the special design the use of the vehicle to transport the load over the public highways is substantially limited or substantially impaired in determining whether the use is limited or impaired account may be taken of whether the vehicle may be driven at regular highway speeds requires a special permit for highway use is overweight overheight or overwidth for regular highway use and any other relevant considerations revrul_79_296 1979_2_cb_370 holds that truck-tractors and low-bed semitrailers that are used in combination to transport military equipment on and off the highway and that are oversize and require special permits and or escort vehicles on most state highways are highway vehicles subject_to tax the revenue_ruling holds that while the vehicles have characteristics that impair their use on the highway those characteristics are necessary in order to enable the vehicles to carry their intended load and accomplish their highway transportation function excise_tax is imposed on the sale by the manufacturer of x if x is a tire of the type used on highway vehicles x is original equipment on vehicles that according to the taxpayer are highway vehicles for purposes of the sec_4051 tax on trucks and tractors sold at retail if a vehicle is a highway vehicle for purposes of sec_4051 it is a highway vehicle for purposes of the tire tax under sec_4071 the regulations under sec_4051 and sec_4071 reference the definition of highway vehicle contained in sec_48_4061_a_-1 as such since vehicles are highway vehicles within the meaning of sec_48_4061_a_-1 tax is imposed unless the vehicles meet one of the exceptions contained in sec_48 a - d the question is whether for purposes of the exception from tax provided in sec_48_4061_a_-1 these vehicles are specially designed for the primary function of transporting a particular load other than over the highway in connection with mining or timbering operations and their use to transport over the highway is substantially limited or impaired by reason of such special design the regulations provide that the size of the vehicle the speed at which the vehicle may be driven the permits required for the vehicle and other relevant considerations may be indicative of whether highway use is limited or impaired the taxpayer argues that the vehicles on which x is used are not highway vehicles the taxpayer asserts that these trucks are not permitted to operate on the highway when fully loaded because of weight restrictions and as such their use is substantially limited or impaired x is a tire of the type used on dump trucks that are typically up to feet wide and travel at highway speeds the service has held that vehicles of similar width that are capable of traveling at similar speeds are highway vehicles see revrul_79_296 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
